Gaynor, J.:
By chapter 729- of the Laws of 1605 provisions were added to the Tax Law by which mortgages on anal estate were taxed o.ne-half of o.ne per cent annually,'and exempted from taxation by local'a-mthorn ties.(Tax Law, art. 14). By chapter 532 of the Laws of 1906 this scheme was superseded by provisions which substituted a recording tax on mortgages thereafter-to be. made, and exempting all mortgages so taxed from taxation by Ideal authorities. The provisions for the tax of one-half of one per cent on.previous mortgages were dropped, and no other tax was prescribed in its stead. This left snch- mortgages subject to general taxation under sections 2 and, 3 of the Ta,x Law,.which include, mortgages in the enumeration of taxable property. The contention that-this, is unconstitutional Lor impairing a contract between the state-and individuals bjr the said act of 1905 is based on nothing and requires no discussion.
The judgment .should be affirmed."
Jenks, Hooker, Rich and Miller, JJ., concurred,
Judgment affirmed, with costs.